Citation Nr: 0826562	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-11 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher disability rating, which was 
rated at 10 percent from February 6, 2002, at 100 percent 
from October 3, 2005, and at 30 percent from January 1, 2007 
for a left hip disability.

2.  Entitlement to a disability rating in excess of 10 
percent for a right ankle disability.

3.  Entitlement to a disability rating in excess of 10 
percent for a right knee disability.  

4.  Entitlement to a compensable disability rating for a left 
knee scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1976 until 
August 1977.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The matter has since been transferred to the 
jurisdiction of the RO in Atlanta, Georgia.    

A February 2006 decision review officer decision granted the 
veteran a temporary 100 percent evaluation for his left hip 
disability from October 3, 2005 and a 30 percent disability 
from January 1, 2007.  The veteran has not withdrawn his 
claim and is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
38 (1993). 

A May 2006 Report of Contact indicates that the veteran may 
be seeking individual unemployability (TDIU).  However, this 
matter is not before the Board because it has not been 
prepared for appellate review. Accordingly, this matter is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran essentially contends that his service-connected 
left hip disability, right ankle disability, right knee 
disability, and left knee scar warrant higher rating 
evaluations than previously granted.

In Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. 
January 30, 2008), the Court held in part that VA's duty to 
notify a claimant seeking an increased evaluation included 
advising the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Such notice 
has not been provided to the veteran.  

Under Dingess v. Nicholson, 19 Vet. App. 473 (2006), VA must 
also provide notice that an effective date for the award of 
benefits will be assigned if a higher evaluation is awarded. 
Such notice was also not provided to the veteran.  

A VA examination was provided for scars in June 2002.  
However, subsequent to this VA examination, the rating 
criteria for scars changed in August 2002.  The June 2002 VA 
examination does not provide adequate information to rate the 
severity of his left knee scar under the new criteria.  No 
additional examinations were provided.

The Board also notes that the veteran received a left hip 
replacement in October 2005, as indicated in a November 2005 
VA outpatient treatment record.  No VA examination was 
provided following his total left hip replacement.

Furthermore, an April 2006 VA medical record indicates that 
the veteran would likely receive a knee surgery in the 
future.  The knee in question was not identified and records 
regarding a knee surgery have not been associated with the 
claims file.  Any records in reference to a knee surgery 
should be associated with the claims file for rating 
purposes.

Finally, the June 2008 appellant's brief essentially 
indicated that the veteran's disabilities have worsened in 
severity.  The Board notes that the last VA examination 
provided to determine the extent of the veteran's joint 
disabilities occurred in June 2004, over four years 
previously.  The last VA examination for scars occurred in 
June 2002, over six years previously.  As such, the Board 
finds that a remand is in order to afford the veteran an 
opportunity to undergo contemporaneous VA examinations to 
assess the current nature, extent and severity of his 
disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC will advise the veteran 
of what evidence would substantiate his 
claims for increased evaluations. 

Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the RO/AMC will 
comply with the Vazquez- Flores ruling, 
and advise the veteran to submit 
evidence that his conditions have 
worsened, including the effect an 
increased worsening of the conditions 
has on employment and daily life, and 
provide notice of the criteria 
necessary under the appropriate 
Diagnostic Codes to establish 
entitlement to an increased rating. 

The RO/AMC should also ensure 
compliance with Dingess v. Nicholson, 
19 Vet. App. 473 (2006) and advise the 
claimant of how disability ratings and 
effective dates are assigned. In so 
doing, the RO/AMC will comply with any 
directives of the Veterans Benefits 
Administration. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008).

2.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
veteran.  This specifically includes 
any additional records of VA treatment 
regarding his left hip disability, 
right ankle disability, right knee 
disability, and left knee scar.  This 
also specifically includes any records 
regarding a knee surgery performed on 
the veteran, per the April 2006 VA 
medical records discussed above.  If 
any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the veteran 
should be informed in writing.

3.  The veteran should be provided a VA 
examination by an appropriate medical 
professional to determine the current 
extent, nature, and severity of his 
left hip, right ankle, and right knee 
disabilities.

The examiner's findings should 
specifically include range of motion, 
bone and/or cartilage impairment, the 
presence of any ankylosis, and any 
joint abnormalities for each separate 
disability.  If possible, the examiner 
should also consider any additional 
functional loss on use due to pain on 
motion or due to flare-ups and any 
marked interference with employment due 
to his disabilities.

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  The claims file, must be 
made available to the examiner for 
review in connection with the 
examination.

4.  The veteran should be provided a VA 
examination in regards to his service-
connected left knee scar by an 
appropriate medical professional to 
determine the current extent and 
severity of his scar.  

The examiner's findings should 
specifically include the scar's size, 
whether it causes limitation of motion, 
is unstable or superficial, and whether 
it limits function.  

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  The claims file, must be 
made available to the examiner for 
review in connection with the 
examination.

5.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  The claims 
on appeal should be readjudicated under 
all applicable law, including the claim 
for increased rating for left knee scar 
under the new (post-August 2002) rating 
criteria for scars.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished 
a Supplemental Statement of the Case, 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 
